           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

ERIK CURTIS RAUSCH,
      Plaintiff,
v.                                                 Case No. 1:18-cv-231-AW-MJF
COMMISSIONER OF SOCIAL
SECURITY,
     Defendant.
_______________________________/
       ORDER ADOPTING REPORT AND RECOMMENDATION,
     REVERSING COMMISSIONER’S DECISION, AND REMANDING

      I have considered the magistrate judge’s February 26, 2020 Report and

Recommendation. ECF No. 19. No party has filed objections. I have determined that

the Report and Recommendation should be adopted. It is now ORDERED:

      1.     The Report and Recommendation (ECF No. 19) is adopted and

incorporated into this order.

      2.     The clerk will enter a judgment that says “Pursuant to 42 U.S.C.

§ 405(g), the Commissioner’s decision is reversed, and this action is remanded for

further proceedings consistent with the court’s order.”

      3.     The clerk will close the file.

      SO ORDERED on March 27, 2020.

                                        s/ Allen Winsor
                                        United States District Judge
